FILED
                             NOT FOR PUBLICATION                            OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RENYING LI,                                      No. 11-71214

               Petitioner,                       Agency No. A099-462-825

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Renying Li, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on inconsistencies between Li’s testimony and her household registry, and

her failure to offer a meaningful explanation for the inconsistencies. See id. at

1047 (adverse credibility determination supported based on totality of the

circumstances); see also Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011). In

the absence of credible testimony, Li’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Li’s CAT claim is based on the same testimony the BIA found not

credible, and the record does not otherwise compel the conclusion that it is more

likely than not that she will be tortured if returned to China, her CAT claim also

fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                    11-71214